Ewing, C. J.
The state of demand sets forth no legal cause of action. The plaintiff does not shew that any injury was done to him. It may be, for aught that appears in the state of demand, that he has turned the wood into coal, and sold it, and put the money in his pocket. He cannot recover merely for a false affirmation. On a warranty of title, if there was none, the purchaser could not immediately turn round and sue the vendor, nor until some injury was sustained.
Let the judgment be reversed.